Conviction for receiving and concealing stolen property; punishment, five years in the penitentiary.
The venue of this case was properly laid in Hardeman *Page 416 
County where the property was stolen. See article 200, C. C. P.
It is alleged in the indictment that the car in question was received by defendant from some person unknown to the grand jury, by whom the car had been stolen. We have searched the record in an effort to find some testimony supporting the averment that the name of the party from whom appellant received the car was unknown to the grand jury, without success. Such averment is material, and must be proved when laid. Ireland v. State, 100 Tex.Crim. Rep.. For the absence of such proof, the judgment must be reversed and the cause remanded, and it is so ordered.
Reversed and remanded.
                    ON MOTION FOR REHEARING.